DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/28/2022, in reply to the Office Action mailed 11/26/2021, is acknowledged and has been entered.  Claims 17, 24, 25 have been amended.  Claims 26-38 are newly added.  Claims 17, 19-22 and 24-38 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn.  The previous rejections have been modified to address claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19-22 and 25-30, 32-26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Brayman et al. (US 2016/0041177).
Brayman teaches a tissue engineering scaffold for sensing and measuring oxygen levels results when combining a boron-dye polymer nanofiber scaffold in with another polymer scaffold. The present invention therefore provides a multiple layered scaffold comprising at least one layer of nanofibers comprising a boron dye useful for sensing and determining oxygen levels and at least one layer of polymer nanofibers for structural support.
The invention is directed to a blended and conjugated formulation of boron dye and polymer electrospun into nanofibers for their application in biological research and in monitoring cells and tissues (paragraph 0008).
A dual emissive boron dye was used as a ratiometric oxygen sensor to enable understanding of the dynamic aspects of oxygen gradient responses in a non-invasive manner. While other oxygen sensing dyes have been utilized for real-time cell imaging, many require separate fluorophore standards that can be subject to differential degradation and photobleaching which may compromise their longevity and dynamic precision in vivo. The boron dyes of the invention emit an oxygen-sensitive phosphorescence signal and an oxygen-independent fluorescence signal. The ratio of the phosphorescence to the fluorescence (P/F ratio) produces an internally standardized ratiometric detection of molecular oxygen (paragraph 0009).
The invention encompasses biodegradable electrospun polymer fibers, wherein an oxygen sensitive boron dye is included as part of a multiple layer scaffold. In one aspect, there are dual layers. In one aspect, the boron dye is conjugated to a polymer. In one aspect, the polymer to which the boron dye is conjugated is a PLA polymer. In one aspect, the boron dye layer is supported by a structural support layer, forming a dual layer scaffold. In one aspect, the structural support layer consists of blended poly(3-hydroxybutyrate-co-3-hydroxyvalerate) and polycaprolactone (PHBV and PCL) nanofibers. In one aspect, the dual layer scaffold has a mean nanofiber diameter that is intermediate to the nanofiber diameter of the support layer alone or the boron dye polymer layer alone. In one aspect, the tensile strength of the dual layer scaffold is greater than the tensile strength of the support layer alone (paragraph 0013).
In one aspect, the boron dye is a "difluoroboron dibenzoylmethane" (BF2dbmOH) (paragraph 0016).
“Mechanochromic”, mechanochromism”, “mechanoresponsive,” 
and related terms as used herein refer to the phenomenon of a substance changing color upon mechanical disturbance, perturbation, pressure, shearing/smearing, or the like. In the present invention, the terms “mechanochromic", etc., refers to changes in the luminescent emission spectrum of light from a solid-state composition after mechanical disturbance, rather than to the color of the composition as viewed in visible light; thus the phenomenon referred to is specifically “mechanochromic luminescence throughout. A “mechanochromic luminescent effect can be observed after disturbance or pressure of a solid-state composition of the invention as applied by a solid physical object (swab tip, pencil eraser, artist's brush), a stream of gas (a breath), a stream of a liquid such as water, the impression of a solid stamp, pressure applied by a piston or other device for transmitting pressure, cellular adhesion, migration, mechanically active tissues and organs, or the like. The mechanochromic luminescent effect is observed in the luminescence of the perturbed solid under illumination by UV light.
With regard to claim 27+, the polymers, Q, that are conjugated to the formula I compounds or blended with the formula II compounds include any polymeric material that can be conjugated or blended with a formula II compound. In one embodiment, non-toxic pharmaceutically acceptable, biologically stable (or biodegradable) polymers are preferred. Non-limiting examples of pharmaceutically acceptable polymers include polylactide (PLA), polyglycolide… polydimethylsiloxane (PDMS), etc. (paragraph 0243).
With regard to claims 19-22+ and 26-26+, the dye may comprise anthracyl (which is claimed as a chromogenic or luminescent mechanophore and an energy acceptor).
In many desirable embodiments, the electrospun layer or layers are combined with one or more substances. Such substances include any type of molecule, cell, or object or combinations thereof. The electrospun compositions of the present invention can further comprise one substance or any combination of substances. Several especially desirable embodiments include the use of cells as a substance combined with the laminin nanofiber matrix (paragraph 0285).
Embodiments in which the substance comprises cells include cells that can be cultured in vitro, derived from a natural source, genetically engineered, or produced by any other means. 
Some embodiments use cells that have been genetically engineered. The engineering involves programming the cell to express one or more genes, repressing the expression of one or more genes, or both. One example of genetically engineered cells useful in the present invention is a genetically engineered cells that makes and secretes one or more desired molecules. When electrospun laminin matrices comprising genetically engineered cells are implanted in an organism, the molecules produced can produce a local effect or a systemic effect, and can include the molecules identified above as possible substances. Cells can also produce antigenic materials in embodiments in which one of the purposes of the matrix is to produce an immune response.  Cells may produce substances to aid in the following non-inclusive list of purposes: inhibit or stimulate inflammation; facilitate healing; resist immunorejection; provide hormone replacement; replace neurotransmitters; inhibit or destroy cancer cells; promote cell growth; inhibit or stimulate formation of blood vessels; augment tissue; and to supplement or replace neurons, skin, synovial fluid, tendons, cartilage (including, but not limited to articular cartilage), ligaments, bone, muscle, organs, dura, blood vessels, bone marrow, and extracellular matrix (paragraph 0288).  
The composition may comprise 5% (w/w) of the dye (paragraph 0354).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide genetically engineered cells as the cells to be monitored in the mechanochromic boron dye polymer conjugate matrices of Brayman.  One would have been motivated to do so, with a reasonable expectation of success, because Brayman specifically teaches that genetically engineered cells are one of a few types of cells to be incorporated in the biomaterial scaffold.  The engineering involves programming the cell to express one or more genes, repressing the expression of one or more genes, or both. One example of genetically engineered cells useful in the present invention is a genetically engineered cells that makes and secretes one or more desired molecules.
	With regard to the amended claims wherein the mechanophore is covalently linked to a gel matrix, it is noted that Brayman teaches that additional exemplary polymers that can be prepared as Q groups or blended with the light emitting compounds include sol gels, aerogels, xerogels, etc (paragraph 0244).  It is considered that these materials are encompassed by gel matrices, as claimed.  One of ordinary skill would have been motivated to select from among the disclosed materials taught by Brayman with a reasonable expectation of success in providing suitable matrices for coupling to the light emitting compounds for use in tissue engineering.

Claims 17, 19-22 and 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brayman et al. (US 2016/0041177) in view of Shoham et al. (US 2013/0171116).
Brayman teaches a tissue engineering scaffold as set forth above.
With regard to claims, 24, 31 and 37, Brayman does not specifically teach wherein genetically modified cells express a light sensitive protein.
Shoham teaches a neural network which comprises a plurality of optogenetically modified neural cells being three-dimensionally distributed in a hydrogel medium (paragraph 0002). As used herein "optogenetically modified neural cells" refers to neural cells which have been genetically modified to express a light sensitive protein (e.g., ion channel) which allows the neural cell to fire an action potential in response to stimulation with light (paragraph 0083).  According to an aspect of some embodiments of the invention there is provided an implantable scaffold, comprising the neural network described herein (paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide optogenetically modified cells as the genetically engineered cells in the tissue scaffold/support comprising cells taught by Brayman when the teaching of Brayman is taken in view of Shoham.  In Brayman genetically engineered cells are one of a few types of cells to be incorporated in the biomaterial scaffold.  The engineering involves programming the cell to express one or more genes, repressing the expression of one or more genes, or both. One example of genetically engineered cells useful in the present invention is a genetically engineered cells that makes and secretes one or more desired molecules.  In Shoham optogenetically modified neural cells refers to neural cells which have been genetically modified to express a light sensitive protein (e.g., ion channel) which allows the neural cell to fire an action potential in response to stimulation with light, and the cells are distributed in a hydrogel medium, including overlapping polymer species as set forth in Brayman.  One would have been motivated to provide optogenetially modified cells as the cells in Brayman because Brayman teaches that light sensitive materials can be incorporated in the scaffolds, including as molecules that can cause a cellular or physiological response (paragraph 0305-6).

	Response to arguments
	Applicant argues that claim 17 requires a composition comprising a chromogenic or luminescent mechanophore covalently linked to a gel, which differs from the electrospun nanofibers of Brayman. Applicant asserts that claim 26 requires a gel or elastomer matrix wherein the chromogenic or l/uminescent mechanophore is naphthopyran, dioxetane, spiropyran, maleimide, anthracene, or tetraarylsuccinonitrile tetraol. Applicant argues that Brayman does not teach or suggest compositions comprising a chromogenic or luminescent mechanophores that are naphthopyran, dioxetane, spiropyran, maleimide, anthracene, or tetraarylsuccinonitrile tetraol, citing Brayman’s teaching regarding “anthracyl”.  Applicant further argues that Brayman does not teach or suggest a chromogenic or luminescent mechanophore or energy acceptor that is anthracene. Rather, Brayman teaches a dimer comprising R1 or R2 groups that may be an anthracyl group. That is, an anthracyl group is part of a much larger compound that is clearly not anthracene.  Finally, with regards to claims 24, 31, and 37, Applicant argues that Brayman does not teach or suggest genetically modified cells that express one or more recombinant light sensitive proteins.

	Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that with regard to amended claim 17, Brayman teaches that exemplary polymers that can be prepared as Q groups or blended with the light emitting compounds include sol gels, aerogels, xerogels, etc (paragraph 0244).  It is considered that these materials are encompassed by gel matrices, as claimed.  One of ordinary skill would have been motivated to select from among the disclosed materials taught by Brayman with a reasonable expectation of success in providing suitable matrices for coupling to the light emitting compounds for use in tissue engineering.  With regard to the argument that an anthracyl group is part of a much larger compound that is clearly not anthracene, it is noted that the instant claims require the luminescent compound to be covalently linked to a matrix, thus the anthracene is necessarily part of a larger compound in the instant claims as well.  With regard to the argument directed to genetically modified cells that express one or more recombinant light sensitive proteins, the Shoham reference is included to more specifically address the limitation.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618